H3-/4>
                                ELECTRONIC RECORD




COA#       05-14-01073-CR                        OFFENSE:        19.04


           Warren Ray Patton, Jr. v. The State
STYLE:     ofTexas                               COUNTY:         Kaufman

COA DISPOSITION:       AFFIRMED                  TRIAL COURT:    422nd Judicial District Court


DATE: 01/06/16                    Publish: NO    TC CASE #:      14-00353-422-F




                        IN THE COURT OF CRIMINAL APPEALS


         Warren Ray Patton, Jr. v. The State
STYLE:   ofTexas                                      CCA#:             i/a-;&
         APPZUAHT^                    Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         Reverb                                       JUDGE:

DATE:     is/vi/o\^0/4                                SIGNED:                            PC:_

JUDGE:       A2      ^yl^L^^L                         PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                              ELECTRONIC RECORD